Title: From Thomas Jefferson to George Jefferson, 14 October 1799
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Monticello Oct. 14. 99.

In the year 1774 (before a shilling of paper money had issued) I sold about […] acres of land in [Cumber]land & Bedford to pay my part of a debt of mr Wayles to Farrel & Jones. I offered the bonds to their agent immediately but he refused to take them. the money was paid to me in 79. 80. &c. I [then carried it] to the treasury as the laws pressed on all to do who owed money to British subjects, declaring that the public would pay it [over] dollar for dollar. this [delusion soon passed away] and, it became evident to me that the public [neither could or ought] to pay according to the [nominal value]. I therefore considered myself from that time as still answerable to the debt and accordingly settled with them otherwise: and I have [never] […] to that […] for restitution: nor do I know [how or] to whom I should apply. will you be so good as to enquire [and report on] what steps I must [take?] I inclose a [note of the] two reciepts, and […] in a […] I shall be advised is required to […] the principal according to the Virginia depreciation [table?] is not quite [300.] D. if interest be allowed it will […]. I am Dear Sir
Your’s affectionately
